
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29



CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT is made and entered into as of February 5,
2004, by and between Thomas Group,  Inc., a Delaware corporation (the "Company")
and General John T. Chain, Jr. ("Consultant").

Recitals

        A.    Consultant has served as a director of the Company since 1995 and
is a major stockholder of the Company.

        B.    The Company desires to have the benefit of Consultant's knowledge
and experience as a consultant to the Company and Consultant is willing to serve
as a consultant to the Company on the terms and conditions contained in this
Agreement.

Agreement

        1.    Consulting Services.    The Company hereby engages Consultant to
consult with and advise the Company, at such reasonable times as may be
requested by the Company, with respect to: (i) marketing and sales,
(ii) corporate finance strategies and (iii) the Company's relationship with the
financial and investment communities. Consultant shall devote such time to the
performance of his duties as may in his judgment be reasonably necessary.
Services as a consultant shall be in addition to General Chain's services as
Chairman of the Board of Directors of the Company.

        2.    Term.    The term of this Agreement shall be two years commencing
January 1, 2003, and ending December 31, 2004, unless sooner terminated pursuant
to paragraph 6 below.

        3.    Compensation.    During the term of this Agreement, the Company
shall pay the Consultant an annual fee of $100,000 payable quarterly at the end
of each quarter.

        4.    Expenses.    Company shall reimburse Consultant for all reasonable
and ordinary out-of-pocket business expenses Consultant incurs in the
performance of its duties under this Consulting Agreement.

        5.    Independent Contractor.    Consultant is not an employee of the
Company and the relationship of Consultant to the Company is that of an
independent contractor and Consultant shall not, in such capacity, be entitled
to benefits provided Company employees. Consultant shall be responsible for all
federal, state and local income, self-employment and similar taxes with respect
to the consulting fees paid hereunder. Without limiting the scope of the
preceding sentences, Consultant, in his capacity as such, shall have no power or
authority to commit the Company to any obligation of any kind.

        6.    Termination.    This Agreement may be terminated by the Company
only as follows:

        A.    Death; Disability.    This Consulting Agreement shall be
automatically terminated on the death of consultant or on the disability of
Consultant if he is no longer able, with reasonable accommodation, to perform
the essential functions of his position as Consultant to the Company. In the
event of Consultant's disability, this Consulting Agreement shall not terminate
unless and until Consultant has been unable to perform the essential functions
of his position hereunder for a period of three (3) consecutive months as a
result of the Consultant's disability.

        B.    Termination With Cause.    The Company may terminate this
Consulting Agreement for "Cause." "Cause" means the termination by the Company
of Consultant's employment based upon a good faith determination by the Board of
Directors of the Company that Consultant has committed an illegal act or an act
of gross negligence or willful misconduct that has or is reasonably expected to
have a material adverse effect on the business or affairs of the Company.

        7.    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed given when delivered personally, sent by
confirmed facsimile transmission or mailed by

--------------------------------------------------------------------------------

registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address as a party may specify by like
notice):

        If to the Company:

Thomas Group, Inc.
5221 N. O'Connor Blvd., Suite 500
Irving, TX 75039

ATTN: President

        If to Consultant:

General John T. Chain, Jr.
2101 Indian Creek Drive
Fort Worth, TX 86107

        8.    Governing Law.    This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of Texas.

        9.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior written or oral agreements, understandings and discussions
of the parties with respect to the subject matter hereof.

        EXECUTED as of the date first written above.

    THOMAS GROUP, INC.
 
 
By:
/s/  JOHN R. HAMANN      

--------------------------------------------------------------------------------

    Name: John R. Hamann     Title: President
 
 
/s/  JOHN T. CHAIN, JR.      

--------------------------------------------------------------------------------

General John T. Chain, Jr.

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.29



CONSULTING AGREEMENT
